Case: 1:19-cv-00230-MPM-DAS Doc #: 39 Filed: 09/09/20 1 of 2 PagelD #: 137

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ATHENE ANNUITY AND LIFE COMPANY PLAINITFF
VS. CIVIL ACTION NO. 1:19-CV-230-MPM-DAS
ROBERT BOWERS, AS ADMINISTRATOR OF

THE ESTATE OF SANDRA LYNN BOLLINGER

AND ALICE MOONEY DEFENDANTS

AGREED ORDER APPROVING TRANSFER OF STRUCTURED SETTLEMENT
PAYMENT RIGHTS AND DISMISSING MATTER WITH PREJUDICE

THIS DAY this matter came before the Court on the ore tenus request of all parties, jointly,
to approve the transfer of structured settlement payment rights and to dismiss this matter with
prejudice, and the Court, being fully advised in the premises and of the agreement of all parties,
does hereby find as follows:

1. This is an action arising with the request for Plaintiff for this Court’s determination as to
the appropriate payee for an annuity held by D. Larry Mooney, deceased.

2. The parties engaged in an extensive settlement conference, conducted by Magistrate Judge
David Sanders. At the conclusion of that settlement conference, an agreement was reached
regarding disbursement of the annuity proceeds.

3. That agreement contemplates that Plaintiff, Athene Annuity and Life Company, will
accelerate payment of the entirety of the remainder of the annuity payments and will
commute the remaining payments to $171,000.00.

4. Of this $171,000.00, Athene shall receive $5,000.00 in complete satisfaction of its claim
for attorney’s fees, Alice Mooney shall receive $12,500.00, and the remainder of the

proceeds, $153,500.00, shall be paid to the Estate of Sandra Bollinger, Deceased, to be
Case: 1:19-cv-00230-MPM-DAS Doc #: 39 Filed: 09/09/20 2 of 2 PagelD #: 138

disbursed in accordance with appropriate order by the Court presiding over that Estate

matter.

5. Pursuant to Miss. Code Ann. § 11-57-7, this Court hereby finds that the transfer should be

approved as agreed by the parties.

6. As the settlement has now been approved, the Court does hereby find that this matter should

be dismissed with prejudice and that it may now be fully and finally closed.

+L
SO ORDERED, this the G day of September, 2020.

OVX

AS OVULe

ITED STATES\DISTRICT COURT JUDGE

AGREED AS TO FORM AND CONTENT:

/s/ Jenessa Carter Hicks

David E. Rozier, Jr. (MSB #5712)

Jenessa Carter Hicks (MSB #103287)
Counsel for the Estate of Sandra Bolinger

/s/ Stephen Harris
Stephen Harris (Pro Hac Vice)

Counsel for Athene Annuity and Life Company

/s/ Elizabeth Fox Ausbern
Elizabeth Fox Ausbern
Counsel for Alice Mooney
